Citation Nr: 1303436	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  11-34 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from August 1950 to August 1953.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by which the RO, in pertinent part, denied entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1.  Bilateral hearing loss did not have its onset within a year of service separation and is not otherwise shown to be causally related to the Veteran's active duty service.

3.  A current disability of tinnitus is not shown.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, and it is not presumptively related thereto.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2012).

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In a timely March 2010 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection as well as what information and evidence must be submitted by the Veteran and what evidence VA would obtain.  The notice also includes provisions for disability ratings and for the effective date of a claim.  

Regarding the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording the Veteran a November 2011 VA audiologic examination.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds the November 2011 VA audiologic examination adequate for the purpose of deciding the issues of service connection for hearing loss and tinnitus.  It contains sufficient information, to include that supplied by the Veteran, for a determination that hearing loss did not have its onset in service, within one year of service, and that symptoms of hearing loss were not continuous since service separation.  It, together with other evidence of record, also contains sufficient information to deduce that there is no nexus between current hearing loss and service.  It also contains sufficient information, based on the Veteran's own assertions, that the Veteran does not suffer from tinnitus.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the claims for service connection for hearing loss and tinnitus has been met.  38 C.F.R. § 3.159(c)(4).  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, the Veteran's statements, and a VA medical examination report.  The Veteran has not indicated the presence of any other relevant evidence that has not yet been associated with the claims file.  For the foregoing reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Law and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as sensorineural hearing loss, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on a veteran's behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background 

The Veteran's military occupational specialty, according to the DD Form 214, was that of a laundry specialist, which does not in and of itself suggest exposure to unsafe noise levels.  The Veteran, however, has been awarded service connection for posttraumatic stress disorder based on his experiences in the Korean War, which included witnessing combat and being subjected to mortar and rocket attacks.  As such, the Board concedes noise exposure in service.

The service treatment records contain no reference to either hearing loss or tinnitus.  No such disabilities were diagnosed, and the Veteran did not report experiencing either disorder.  

The record reflects no medical treatment for either hearing loss or tinnitus.  In his November 2010 notice of disagreement, the Veteran asserted that he was exposed to loud noise in service and that he had been having hearing problems "for some time now."  In his December 2011 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran argued that he was entitled to service connection for hearing loss and tinnitus because he was exposed to loud noise in service without the benefit of hearing protection.  He further asserted that he had been having hearing problems since service and that his hearing had been steadily declining since then.  He denied post-service noise exposure.

In November 2011, the Veteran was afforded a VA audiologic examination.  The audiometric testing results were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
60
55
60
LEFT
15
20
25
30
30

Speech discrimination under the Maryland CNC was 64 percent on the right and 88 on the left.  The Board notes that the foregoing results represent bilateral hearing loss within the meaning of VA regulations.  38 C.F.R. § 3.385.  During the examination, the Veteran asserted that his hearing was "OK" on discharge.  The Veteran denied tinnitus on examination.

The examiner diagnosed bilateral sensorineural hearing loss and indicated that he had reviewed the claims file.  He opined that the Veteran's hearing loss was unrelated to service because the Veteran reported that his hearing was "OK" on service separation and because of the asymmetrical loss of hearing, which is not consistent with noise exposure.  As to tinnitus, the examiner opined that the claimed disability was not likely due to service, as the Veteran did not report the presence of tinnitus.

Discussion

Hearing loss 

The Veteran contends that his bilateral hearing loss is related to noise exposure in service, which the Board has conceded.  

Initially, the Board finds that despite noise exposure in service, hearing loss did not become chronic therein.  The Veteran did not complain of hearing loss in service, and no medical findings in service reflect the presence of any degree of hearing loss.  

As well, the Board finds that symptoms of hearing loss were not continuous since service separation.  The record contains no finding of hearing loss on service separation or in the years following service.  Furthermore, on VA examination, the Veteran indicated that his hearing was "OK" on discharge.  The Board acknowledges that the Veteran had made some inconsistent remarks regarding the onset of his hearing loss.  In his December 2011 VA Form 9, he indicated that he had hearing problems since service.  In his November 2010 notice of disagreement, he stated that he had been experiencing hearing problems for "some time," which does not necessarily suggest hearing loss since service or since service separation.  In any event, the Board finds the statements made on VA examination the most probative evidence of record regarding the onset of hearing loss, because it was made in the context of medical treatment.  See Rucker, 10 Vet. App. 73 (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy).  The statements made in the notice of disagreement and in the VA Form 9 were in connection with a claim for benefits, and the Board finds that the incentive for accuracy is greater during a medical examination than while filing a claim for compensation.  Again, therefore, the Board finds the statement regarding the lack of hearing loss on service separation more credible than the other evidence of record, as it was a statement made to a medical professional.  The Board reminds the Veteran that VA decision makers have discretion to accept or reject pieces of evidence provided that sufficient reasons and bases are set forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

As stated, the Board had found that hearing loss was not continuous since service separation.  The Board's finding is also based upon the many decades between service and the initial filing of the claim of service connection for hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).

The Board next finds that the Veteran's hearing loss is not otherwise related to service.  The Veteran asserts that his current hearing loss is related to service.  However, establishing hearing loss for VA purposes requires medical expertise and specialized equipment, which the Veteran is not shown to possess.  Thus, the Board cannot rely upon the Veteran's representations regarding the origins of his hearing loss.  Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms).  The only competent medical evidence of record regarding the origins of the Veteran's hearing loss is that contained in the November 2011 VA audiologic examination report.  The VA examiner opined that the Veteran's hearing loss was unrelated to service and provided a complete rationale for that opinion.  Based on this evidence, the Board finds that the Veteran's hearing loss is unrelated to service.

Thus, because the Veteran's bilateral hearing loss did not become chronic in service, was not continuous since service separation, and is not otherwise shown to be related to service, service connection for hearing loss on a direct basis is denied.  38 C.F.R. § 3.303.  

The Board finds that the Veteran's bilateral hearing loss did not have its onset within the first post service year because the Veteran stated on examination that his hearing was "OK" on discharge and because of the long period, namely many decades, after service wherein the Veteran voiced no complaints of hearing loss.  See Maxson, supra.  Thus, because the Board has found that bilateral hearing loss did not have its onset in the first post-service year, service connection for bilateral hearing loss on a presumptive basis is precluded.  38 C.F.R. §§ 3.307, 3.309(a).

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Tinnitus

The Veteran asserts that he suffers from tinnitus that is related to service.  Tinnitus is a type of disability that can be diagnosed by a lay person because it is readily apparent to the one suffering from it.  See Charles v. Principi, 16 Vet. App. 370 (2002) (holding that tinnitus is subjective and the kind of condition lay testimony is competent to describe); Layno, 6 Vet. App. at 469 (a veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses).  

Despite the Veteran's competence to diagnose tinnitus, the Board does not find his assertions of its presence credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).  While the Veteran has filed a claim of service connection for tinnitus and mentioned it in his notice of disagreement and in the VA Form 9, his actual arguments have revolved exclusively around hearing loss.  The Veteran, moreover, has never described symptoms consistent with tinnitus.  Finally, the Veteran denied tinnitus on VA examination in November 2011.  The Board notes that statements made in the context of a medical examination are particularly credible.  Rucker, supra.  Based on a foregoing evidence, and because the November 2011 examiner failed to diagnose tinnitus, the Board finds that there is no current disability of tinnitus.  See Madden, supra; see also Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001) (recognizing the Board's inherent fact-finding ability).

A prerequisite to the granting of service connection is the presence of a current disability.  Shedden, supra; Bremmer, supra.  Because the Board has found that there is no current tinnitus disability, service connection for it is denied.  Id.; 38 C.F.R. § 3.303.

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


